DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites “A data computing environment…” and claim 16 recites “A data processing program…” neither of which are considered a statutory category.  “A data computing environment…” is so broad as to include a room housing a computer, or a data structure, or purely software, none of which are considered statutory.  Likewise, “A data processing program…” is considered purely software and must be specified as residing on a non-transitory computer readable medium.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9-17 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 10,740,606 to Metzler et al.

With regard to claim 1, Metzler discloses a method for classifying a spatial data carried out by a data computing environment, comprising: 
- receiving a spatial data from a data source (column 9, lines 14-25, a point cloud is received from a LIDAR scanner); 
- generating a first feature from the spatial data (column 9, lines 14-25 and Fig. 1, The first feature is interpreted as the image itself or the photogrammetric reconstruction pictured in Fig. 1.  From Applicant’s specification it appears that the first feature is an image and the example given of first and second sub-feature are the region corresponding to the sky and the region corresponding to the land, paragraph [0039]); 
- dividing the first feature into a first sub-feature and a second sub-feature (Fig. 1 and column 9, lines 14-25 and 42-49, Metzler teaches dividing the feature or image into several sub-features of specific recognized objects belonging to specific recognized classes.  Discussion of hierarchical sub-classes is discussed at column 1, lines 36-67); 
- analysing the first sub-feature to derive a first sub-feature data (Fig. 1, The first sub-feature example would be the building in the image and the sub-feature data of the building is its’ recognized classification data);  
- analysing the second sub-feature to derive a second sub-feature data (Fig. 1, the second sub-feature data would be the vegetation, and the second sub-feature data is the classification data of the recognized objects); 
- using the first sub-feature data and the second sub-feature data as a first input data for analysing the first feature (Fig. 1 and column 9, lines 14-25 and 42-49, The recognized first object sub-feature of the building and the second sub-feature of the recognized vegetation is used to analyze and describe the recognized objects within the image); and 
- analysing at least one of the first sub-feature data, the second sub-feature data, and the first feature to classify the spatial data into a plurality of object classes (Fig. 1 and column 9, lines 14-25 and 42-49 and column 1, lines 36-67, the recognized objects or sub-features are used to analyze and assign classification to the recognized image content).  

With regard to claim 2, Metzler discloses the method according to claim 1, wherein the analysing of the first sub-feature comprises: 
- calculating a first representing value for the first sub-feature (column 9, lines 14-25 and 42-49 and column 1, lines 36-67, A value representing a first sub-feature is considered to be the classification to the certain object category or specific object determined for the object); and 
- dividing the first sub-feature to a third sub-feature and a fourth sub-feature if the first representing value is greater than a first threshold value (Fig. 1, In this example the first sub-feature of the building is further divided and classified into third and fourth sub-objects such as the window and roof).  

With regard to claim 3, Metzler discloses the method according to claim 2, wherein the analysing of the first sub-feature further comprises:  
2- analysing the third sub-feature and the fourth sub-feature to derive a third sub-feature data and a fourth sub-feature data respectively (column 9, lines 14-25 and 42-49 and column 1, lines 36-67, The recognition of the window and roof for example are interpreted as the sub-feature data); and 
- utilising the third sub-feature data and the fourth sub-feature data as a second input data to analyse the first sub-feature (All of the analyzed and detected classifications and identifications are used to assign analysis data to the overall identified image and in this case the identified first sub-feature of the building portion of the image).

With regard to claim 4, Metzler discloses the method according to claim 1, wherein the analysing of the second sub-feature comprises: 
- calculating a second representing value for the second sub-feature (column 9, lines 14-25 and 42-49 and column 1, lines 36-67, In the present example, the second sub-feature is the portion of the image categorized as vegetation, and the classification is interpreted as a value representing the area or sub-feature); and 
- dividing the second sub-feature to a fifth sub-feature and a sixth sub-feature if the second representing value is greater than a second threshold value (In the present example, the vegetation category is further divided into sub-categories such as tree or bush depending on the shape and height of the identified vegetation area).  

	With regard to claim 5, Metzler discloses the method according to claim 4, wherein the analysing of the second sub-feature further comprises: 
- analysing the fifth sub-feature and the sixth sub-feature to derive a fifth sub-feature data and a sixth sub-feature data respectively (column 9, lines 14-25 and 42-49 and column 1, lines 36-67, The recognition of the tree and bush for example are interpreted as the sub-feature data); and 
- utilising the fifth sub-feature data and the sixth sub-feature data as a third input data to analyse the second sub-feature (All of the analyzed and detected classifications and identifications are used to assign analysis data to the overall identified image and in this case the identified first sub-feature of the building portion of the image).

With regard to claim 6, Metzler discloses the method according to claim 1, wherein the dividing of the first feature comprises: 
- creating a characteristic vector for the first feature using points associated with the first feature (column 1, lines 60-67, Feature vectors are determined for the image); and 
- using a trained deep neural network to determine whether to divide the first feature and a model pattern to divide the first feature into the first sub-feature and the second sub-feature based on the created characteristic vector (column 7, lines 1-12, the vectors are used in the classification of the sub-features and is performed using deep learning and neural networks).  

With regard to claim 9, Metzler discloses the method according to claim 1, wherein the method further comprises generating a hierarchy of a plurality of features to determine a deep neural network structure, wherein the plurality of features comprises the first feature and at least one sub-feature (column 1, lines 35-67, The objects in the image are classified into classes with hierarchical sub-classes.  The neural network and machine learning also correspond to the determined classes and sub-classes, column 9, lines 42-60 and column 3, lines 4-20 and column 7, lines 1-12).

With regard to claim 10, Metzler discloses the method according to claim 9, wherein the generating the hierarchy of the plurality of features further comprises projecting each point associated with each feature of the plurality of features into a local coordinate system within a feature (column 4, lines 5-18, Metzler discloses a LIDAR point cloud coordinate system for generating an image such as Fig. 1).

With regard to claim 11, Metzler discloses the method according to claim 1, wherein the method further comprises applying the trained deep neural network to classify the spatial data into the plurality of object classes (column 9, lines 42-60, column 2, lines 12-16).

With regard to claim 12, Metzler discloses the method according to claim 1, wherein the method further comprising iteratively reclassifying one or more object classes in the plurality of object classes to one or more new object classes based on an induced classification information associated with each previously classified object (column 9, lines 42-60, Objects are classified into a number of hierarchical classes according to detection and recognition by the machine learning network).  

	With regard to claim 13, Metzler discloses the method according to claim 1, wherein the spatial data is a spatial point cloud data or a spatial two-dimensional data (column 4, lines 5-18, Metzler discloses a LIDAR point cloud).  

	With regard to claim 14, the discussion of claim 1 applies.

	With regard to claim 15, the discussion of claim 13 applies.

	With regard to claim 15, the discussion of claim 1 applies.

	With regard to claim 17, the discussion of claim 13 applies.



Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669